 1
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                  )
                                                )     Case № 2:19-cr-00107-KJM
 9                    Plaintiff,                )
                                                )                 ORDER
10           vs.                                )      WAIVING PRO HAC VICE FEE FOR CJA
                                                )      LEARNED COUNSEL NOT ADMITTED
11   RONALD YANDELL (1) and                     )      TO CALIFORNIA LEGAL PRACTICE -
     WILLIAM SYLVESTER (3),                     )         POTENTIAL DEATH PENALTY
12                                              )               PROSECUTIONS
                      Defendants.               )
13                                              )
14          Upon the Federal Defender – California Eastern’s motion, good cause appearing, and
15   considering Local Rule 180(b)(2), General Order 582 CJA Plan § XIV.C.2, and the Guide to
16   Judiciary Policy, Vol. 7A concerning CJA appointed counsel,
17          IT IS HEREBY ORDERED, in appointing learned counsel Nathan Chambers for
18   RONALD YANDELL and Mark Fleming for WILLIAM SYLVESTER, waiving this District’s $225 pro
19   hac vice admission fee for their CJA appointments in these cases alone, providing each
20   individually qualifies otherwise for pro hac vice admission to the United States District Court,
21   California Eastern District, under Local Rule 180 and the District’s CJA Plan, General Order
22   582.
23   DATED: August 5, 2019.
24
25
                                                           UNITED STATES DISTRICT JUDGE
26
27
28
     InU.S.
        re: v.
            Luis Reynaldo
               Ronald YandellReyes Castillo          -1-            Order Waiving Pro Hac Vice Fee for
      and William Sylvester                                        CJA Learned Counsel Not Admitted to
                                                                                    California Practice
